The opinion of the court was delivered by
Williams, C. J.
The question in this case is, whether the defendant has incurred the forfeiture under the act, in addition to the act, incorporating the Centre Turnpike Co., passed Nov. 7, 1806. The clause of the statute, under which it is contended the penalty was incurred, is as follows : “ If any person shall, with his carriages, cattle or horses, turn “ out of said road to pass any of said gates, and again enter “ the said road, with intent to evade the legal toll, due at “ said gates, or shall otherwise, without force, pass such gate “ without paying such toll, and with an intent to defraud “ said company of said toll, such person shall forfeit,” &c. The defendant, having travelled the turnpike to within a few rods of the gate, turned off into a public highway, and did not again enter the turnpike road. The county court charged the jury, in substance, that if the defendant thus left the turnpike, with intent to evade the toll, he would be liable for the penalty.
The statute in question was evidently intended to prevent persons from passing around the gate, or from making private paths and roads around it, so as to enable those disposed to do so, to travel the turnpike, and evade the payment of toll. It must be construed so as to give effect to this intention of the legislature, but cannot be extended to a case unforseen and unprovided for, and which, if it had been foreseen, it is, at least, doubtful whether any legislative provisions would have been made to prevent. The only method by which the plaintiffs can collect their toll, is by receiving it at the gate. If a person travels the whole extent between the gates, ever so often, but docs not pass the gate, no toll can be exacted of him. The defendant did not pass the gate, erected by the plaintiffs, but he left their road before coming to it. He cannot, therefore, be said to have passed the gate,, with an intent to defraud the company, as he did not again enter the turnpike. His only fault w.as in leaving the *200road before he came to the gate, with a view to evade the toll. Now, whether this motive induced the defendant to forego travelling on the turnpike at all, or to end his journey before he came to the gate, or to leave the turnpike and travel on another road, we apprehend, cannot be made a subject of inquiry. To subject a person to the penalty of the statute, it must appear that he turned out of the road to pass the gate, and again entered and travelled upon it, but if he left the turnpike before he came to the gate, turned off in a public road, passed the termination of the turnpike, without again entering upon it, and then passed oñ in any of the public roads, he violated no rights of the plaintiffs, granted them by the statute. Again, it appears, that the defendant, when he left the turnpike, travelled on a public highway. Whether it was proper or expedient; to lay out and establish such a highway, which might impair or injure a grant made of a turnpike, is a question which cannot arise in this case. So long as a public highway was established, the intent, with which a person travels.upon it, is not to be questioned, nor may we inquire what motive induced him to make use of any one, rather than the other, of the means and facilities for travelling provided by the public. It was, therefore, wholly immaterial whether the defendant elected to go a greater distance on a public highway, rather than to travel the turnpike, because he wished to evade the toll, or had any other motive for so doing.
The charge to the jury was erroneous, and the judgment of the County Court must, therefore, be reversed.